

117 S2657 IS: Northern Mariana Islands Entrepreneurship Act of 2021
U.S. Senate
2021-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2657IN THE SENATE OF THE UNITED STATESAugust 5, 2021Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo amend the Small Business Act to define the term State for the purposes of the microloan program carried out under that Act, and for other purposes. 1.Short titleThis Act may be cited as the Northern Mariana Islands Entrepreneurship Act of 2021.2.Microloan program definitionsSection 7(m)(11) of the Small Business Act (15 U.S.C. 636(m)(11)) is amended—(1)in subparagraph (C)(ii), by striking and at the end;(2)in subparagraph (D), by striking the period at the end and inserting ; and; and(3)by adding at the end the following: (E)the term State means each of the several States of the United States, the District of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands, Guam, the Commonwealth of the Northern Mariana Islands, and American Samoa..